 Case 1:19-cv-04210-TWT-AJB Document 4 Filed 09/24/19 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SONJA S. YARBROUGH and
DELORIS B. LUKE,

     Plaintiffs,
                                            CIVIL ACTION FILE
v.
                                            NO. 1:19-cv-04210-TWT-AJB
BAYVIEW LOAN SERVICING,
LLC, and CHASE BANK, NA,

     Defendants.

                                     ORDER

        This matter is currently before the Court upon review of the pro se complaint

filed on September 18, 2019. [Doc. 1]. The Court has determined that the

complaint is a “shotgun” pleading that must be re-pleaded. Thus, Plaintiffs are

DIRECTED to replead the complaint according to the terms and conditions set

forth below.

I.      BACKGROUND

        Plaintiffs Sonja S. Yarbrough and Deloris B. Luke initiated this matter on

September 18, 2019, naming Bayview Loan Servicing, LLC, and Chase Bank, NA,

as defendants. [Doc. 1]. The complaint is far from clear, but it appears that
 Case 1:19-cv-04210-TWT-AJB Document 4 Filed 09/24/19 Page 2 of 8




Plaintiffs contend that they are the owners of property located at 4052 Boulder

Vista Drive, Conley, Georgia 30388 (“the Property”), and that the claims they seek

to raise are against entities associated with a mortgage on the Property.

II.   LEGAL STANDARDS

      Rules 8 and 10 of the Federal Rules of Civil Procedure are supposed to work

in tandem “ ‘to require the pleader to present his claims discretely and succinctly,

so that [(1)] his adversary can discern what he is claiming and frame a responsive

pleading, [and (2)] the court can determine which facts support which claims and

whether the plaintiff has stated any claims upon which relief can be granted.’ ”

Fikes v. City of Daphne, 79 F.3d 1079, 1082 (11th Cir. 1996) (quoting T.D.S. v.

Shelby Mut. Ins. Co., 760 F.2d 1520, 1543 n.14 (11th Cir. 1985) (Tjoflat, J.,

dissenting)). Although a court liberally construes a pro se litigant’s complaint, a

pro se party “still must comply with the procedural rules governing the proper form

of pleadings,” including Rules 8 and 10 of the Federal Rules of Civil Procedure.

Heard v. Nix, 170 Fed. Appx. 618, 619 (11th Cir. Feb. 23, 2006). A plaintiff runs

afoul of the requirements under Rules 8 and 10 when he presents the court with a

“shotgun pleading,” which is a pleading where the plaintiff has failed “to identify

his claims with sufficient clarity to enable the defendant to frame a responsible

pleading.’ ”    Holtz v. Harpagon Co., LLC, Civ. No. 1:09-cv-03085-JOF,
                                       2
 Case 1:19-cv-04210-TWT-AJB Document 4 Filed 09/24/19 Page 3 of 8




2010 WL 2595075, at *4 (N.D. Ga. June 25, 2010) (quoting Sledge v. Goodyear

Dunlop Tires N. Am., Ltd., 275 F.3d 1014, 1018 n.8 (11th Cir. 2001)).

      “[D]istrict courts have the power and the duty to define the issues at the

earliest stages of litigation.” Johnson Enters. of Jacksonville, Inc. v. FPL Grp.,

Inc., 162 F.3d 1290, 1333 (11th Cir. 1998). When confronted with a shotgun

pleading, a court can exercise its “supervisory obligation to sua sponte order

repleading pursuant to Federal Rule of Civil Procedure 12(e).” Wagner v. First

Horizon Pharm. Corp., 464 F.3d 1273, 1275 (11th Cir. 2006); see also Thompson

v. RelationServe Media, Inc., 610 F.3d 628, 698 & n.104 (11th Cir. 2010). “Implicit

in such instruction is the notion that if the plaintiff fails to comply with the court’s

order—by filing a repleader with the same deficiency—the court should strike his

pleading or, depending on the circumstances, dismiss his case and consider the

imposition of monetary sanctions.”           Byrne v. Nezhat, 261 F.3d 1075, 1133

(11th Cir. 2001), abrogated on other grounds by Douglas Asphalt Co. v. QORE, Inc.,

657 F.3d 1146 (11th Cir. 2011). The Court may act sua sponte even if no defendant

moves for a more definite statement. Id. The Court has this authority because

      [s]hotgun pleadings, if tolerated, harm the court by impeding its ability
      to administer justice. The time a court spends managing litigation
      framed by shotgun pleadings should be devoted to other cases waiting
      to be heard. Wasting scarce judicial and parajudicial resources

                                         3
 Case 1:19-cv-04210-TWT-AJB Document 4 Filed 09/24/19 Page 4 of 8




       impedes the due administration of justice and, in a very real sense,
       amounts to obstruction of justice.
Id. at 1131.

       The Court also has an obligation to ensure that subject-matter jurisdiction

exists. “ ‘Subject-matter jurisdiction . . . refers to a tribunal’s power to hear a case.’ ”

Lobo v. Celebrity Cruises, Inc., 704 F.3d 882, 891 (11th Cir. 2013) (quoting

Morrison v. Nat’l Australia Bank, Ltd., 561 U.S. 247, 254 (2010)). “As the Federal

Rules of Civil Procedure state, ‘If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.’ ” Williams v.

Warden, Federal Bureau of Prisons, 713 F.3d 1332, 1337-38 (11th Cir. 2013)

(quoting Fed. R. Civ. P. 12(h)(3)); accord Gonzalez v. Thaler, 132 S. Ct. 641, 648

(2012) (“When a requirement goes to subject-matter jurisdiction, courts are

obligated to consider sua sponte issues that the parties have disclaimed or have not

presented.”); id. (“Subject-matter jurisdiction can never be waived or forfeited.”);

see also Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004) (“Federal courts are

obligated to inquire into subject-matter jurisdiction sua sponte whenever it may be

lacking.”) (quotation marks omitted).




                                          4
 Case 1:19-cv-04210-TWT-AJB Document 4 Filed 09/24/19 Page 5 of 8




III.   DISCUSSION

       Plaintiffs’ complaint is full of only intermittently comprehensible legalese,

and it is therefore unclear what Plaintiffs are claiming, the basis for each plaintiff’s

standing, and how any of their claims are supported. The complaint also does not

make clear what allegedly wrongful actions each defendant took. It also appears

that unrelated parties and claims may be described in the complaint, as the body of

the complaint appears to contain names of alleged wrongdoers and victims who are

not named in the caption of the complaint. The basis for the Court’s subject-matter

jurisdiction is also unclear.

       Accordingly,     Plaintiffs   SHALL      replead    their   complaint     within

TWENTY-ONE (21) DAYS of the date of entry of this Order. In the amended

complaint, Plaintiffs SHALL comply with the following directions:

   1. Plaintiffs SHALL provide a factual background section with facts relevant

       to all claims, presented in logical order in individually numbered paragraphs.

   2. Plaintiffs SHALL state the basis for this Court’s jurisdiction.1




       1
              For example, if Plaintiffs assert federal-question jurisdiction, they
shall state the federal law upon which they base one or more of their claims, and if
they assert diversity-of-citizenship jurisdiction, they shall state the citizenships of
all parties and the amount in controversy.
                                         5
Case 1:19-cv-04210-TWT-AJB Document 4 Filed 09/24/19 Page 6 of 8




 3. Then, Plaintiffs SHALL allege each cause of action under a separate count.

    Immediately beneath each count heading, Plaintiffs SHALL specify which

    defendant(s) the count is against. The factual allegations listed under each

    count SHALL explain the basis for the accusation against that particular

    defendant. Under each count, Plaintiffs SHALL provide the relevant facts,

    including the approximate dates of significant relevant occurrences and the

    specific defendant (or named individual, when possible) that took certain

    actions, that they believe are unlawful and entitle them to relief.

 4. Plaintiffs also SHALL attach the loan documents and any other

    correspondence or documents that form the basis for their claim to ownership

    of the Property and for the claims they seek to raise in this lawsuit.

 5. Each count of the amended complaint SHALL NOT reaffirm and reallege

    all factual allegations from the preceding counts, but instead, only the

    relevant paragraphs from the factual background section.

 6. If they seek damages, Plaintiffs SHALL clearly state the grounds upon

    which they seek damages, the defendant(s) liable for the damages, and the

    amount.




                                     6
 Case 1:19-cv-04210-TWT-AJB Document 4 Filed 09/24/19 Page 7 of 8




   7. The amended complaint SHALL comply with the formatting rules set forth

      in the Federal Rules of Civil Procedure and the Local Rules of this Court and

      SHALL NOT exceed twenty pages, plus exhibits.

   8. Plaintiffs are reminded that a nonlawyer may not represent any other person

      or entity in a legal action before the Court, and thus, each plaintiff must

      continue to sign all filings on her own behalf. See Jacox v. Dep’t of Defense,

      Civ. Action No. 5:06-cv-182 (HL), 2007 WL 118102, at *1

      (M.D. Ga. Jan. 10, 2007) (“28 U.S.C. § 1654 requires pro se litigants to

      conduct their own cases personally and does not authorize nonlawyers to

      conduct cases on behalf of individuals.”); see also Michel v. United States,

      519 F.3d 1267, 1271 (11th Cir. 2008) (“A party cannot be represented by a

      nonlawyer, so a pleading signed by a nonlawyer on behalf of another is

      null.”).

      Plaintiffs are ADVISED that if they do not timely and substantively comply

with the terms of this Order, the undersigned shall recommend to the District Judge

that the complaint be dismissed for failure to comply with a lawful order of the

Court, and if the District Court adopts the recommendation, their complaint shall

be dismissed. Such dismissal may be with prejudice.


                                       7
 Case 1:19-cv-04210-TWT-AJB Document 4 Filed 09/24/19 Page 8 of 8




IV.   CONCLUSION

      For the reasons above, the Court DIRECTS Plaintiffs to REPLEAD their

complaint within TWENTY-ONE (21) DAYS of the date of entry of this Order

according to the terms and conditions set forth above. If Plaintiffs do not comply

with this Order, Plaintiffs are ADVISED that their complaint will be subject to

dismissal.    The Clerk is DIRECTED to re-submit this action in

TWENTY-FOUR (24) DAYS.

      IT IS SO ORDERED AND DIRECTED, this 24th day of September, 2019.




                                      8
